UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF COLUMBIA



ANDREA HAWKINS,

                    Plaintiff,

          v.                                     Civil Action No. 12-264 (GK-DAR)

POTOMAC LIGHTHOUSE PUBLIC
CHARTER SCHOOL,

                    Defendant.


                                         MEMORANDUM OPINION

          Plaintiff Andrea Hawkins seeks to collect attorneys'                              fees

and costs            incurred in bringing an              administrative action under

the       Individuals         with       Disabilities     Education    Act      ("IDEA"),     20

U.S.C.         §   1400,     et   seq.    Defendant     is   Potomac Lighthouse        Public

Charter School ("Potomac") .

          On       January    17,    2014,    Magistrate      Judge    Robinson     issued     a

Report         and     Recommendation         recommending      that     both    Plaintiff's

Motion for Summary Judgment [Dkt. No. 26] and Defendant's Cross-

Motion for Summary Judgment [Dkt. No. 27] be granted in part and

denied in part. On January 30,                    2014,      Defendant filed Objections

to the Report and Recommendation [Dkt. No.                        33],    and on February

14,      2014,       Plaintiff filed a Response to Defendant's Objections

[ D kt   . No . 3 4 ] .
        Upon consideration of the Objections,                         Response,       the Report
                 I



and Recommendation,             and the entire record herein,                       and for      the

reasons stated below,               the Report and Recommendation is adopted

in part,       Plaintiff's Motion for Summary Judgment is granted in

part     and    denied     in       part,     and       Defendant's          Cross-Motion        for

Summary Judgment is granted in part and denied in part.

I.      BACKGROUND 1

        On     September       5,     2010,       Plaintiff        filed      a     due   process

complaint       on     behalf       of      her    minor       daughter,          A.H.,   against

Defendant        and     the     Office       of        the   State     Superintendent            of

Education       ( "OSSE") .     The      complaint        raised      five    issues,     two     of

which        concerned     the      provision           of    free     appropriate         public

education ("FAPE") during the 2008-2009 school year.

        On    October     12,       2010,     Plaintiff         and    Potomac         reached     a

settlement on the claims related to the 2008-2009 school year.

The settlement agreement specified that Plaintiff would withdraw

all     claims         against        Potomac           and    Potomac         would      provide

compensatory           education,         including           independent          tutoring,       a

semester of dance class,                 and summer camp.             In addition,        Potomac

agreed to pay "reasonable and documented attorneys' fees related


1
   Unless otherwise noted, the facts set forth herein are drawn
from the Parties' Statement of Material Facts as to Which There
Is No Genuine Issue submitted pursuant to Local Civil Rule
7(h)(1).
                                                  -2-
to the issues            surrounding the provision of FAPE for                                   the 2008-

2009 school year and incurred as of August 27, 2010." Pls.' Mot.

at Ex. 2, at 2            [Dkt. No. 26-2, at 26].                         Potomac proceeded with a

due process hearing against OSSE on its other claims. 2

        On   November          24,    2010,           Plaintiff's              attorney    submitted       an

invoice      to     Defendant         requesting              $7,191.54          in    fees    and   costs.

Defendant          reimbursed             Plaintiff's                attorney           $1,377.33,        but

disputed       the       remaining         balance            of     $5,814.21.          Plaintiff     then

filed a claim in the Small Claims and Conciliation Branch of the

Superior       Court      of    the       District           of    Columbia        seeking       $5,000    in

additional fees. Statement of Claim [Dkt. No. 1, at 6].

        On February 16,              2012,        Potomac removed the                   action to      this,

Court    [Dkt. No.         1]. On March 2,                2012,          this case was referred to

Magistrate         Judge       Deborah A.             Robinson           for    full    case management

[Dkt.    No.       6].    On    April           16,     2012,        Magistrate          Judge    Robinson

denied Plaintiff's Motion to Remand [Dkt. No. 12].

        On   February       22,      2013,        Magistrate              Judge    Robinson       issued a

Report       and     Recommendation                   [Dkt.        No.     21]     recommending        that

Plaintiff's Motion for Summary Judgment                                   [Dkt. No. 14] be granted

in   part     and    denied          in    part        and     Defendant's             Cross-Motion       for

Summary Judgment            [ Dkt.        No.    16]     be denied in part.                   On March 8,


2
  The record does not reflect the results of that hearing or what
fees, if any, Plaintiff recovered from OSSE.
                               -3-
2013,      Defendant filed Objections                     [Dkt.      No.       22]    to that Report

and     Recommendation            and     Plaintiff        did      not       file     a    Response        to

those Objections.

        Before the Court resolved the Objections,                                     it came to the

Court's      attention that              Plaintiff had sought                    fees       arising       from

the   same    administrative               proceeding          in    another          case,       before     a

different Judge on this bench, Moore v.                              Dist. of Columbia, Case

No.     12-1704.          On    March      29,     2013,       the       Court        denied           without

prejudice both             Plaintiff's Motion and Defendant's Cross-Motion

and     ordered       counsel            for     Plaintiff          to        file      a    declaration

clarifying the nature of the fees sought in the two cases                                                [Dkt.

No. 24].

        On   April        8,     2013,     Plaintiff's           counsel         filed       a     Response

indicating         that        this    action     sought       fees       under       the        settlement

agreement between these parties,                          whereas         the    fees       at issue in

Moore arose from the hearing that occurred on Plaintiff's claims

against OSSE subsequent to that agreement [Dkt. No. 25].

      On     May     6,        2013,     the     parties       filed          renewed       Motions        for

Summary      Judgment           [Dkt.     Nos.     26,     27].          On     January          17,     2014,

Magistrate         Judge        Robinson       issued      a   Report           and     Recommendation

recommending that both Plaintiff's Motion for                                        Summary Judgment

[Dkt. No.     26]     and Defendant's Cross-Motion for Summary Judgment

[Dkt. No. 27] be granted in part and denied in part. Defendant's
                                                   -4-.
Objections       to    that      Report       and Recommendation              are      now      ripe     for

review.

I I .   STANDARD OF REVIEW

        Pursuant      to    Federal          Rule    of Civil        Procedure         72       and Local

Civil    Rule    7 2. 3,    this        Court       reviews     objections        to    the       factual

findings      and     legal      conclusions          of    a     Magistrate        Judge's           Report

and Recommendation de novo.                     See Fed.        R.    Civ.   P.     72 (b) (3)         ("The

district judge must determine de novo any part of the magistrate

judge's disposition that has been properly objected to."); Local

Civ.     R.   72.3(c)           ("A     district          judge      shall    make          a    de     novo

determination of those portions of a magistrate judge's findings

and recommendations to which objection is made[.]").

III. ANALYSIS

        The Court will address each of the                            four    objections raised

by Defendant in turn.

        First,   Defendant argues that Plaintiff should be denied all

additional fees because                     Plaintiff failed to avail herself of a

substantial amount of the compensatory education obtained in the

settlement agreement.

        It is undisputed that A.H.                    availed herself of a significant

portion of the compensatory relief obtained.                                 See Def. 's St.              of

Material      Facts,       at    CJ[   13    (acknowledging          that    Plaintiff           used     60

hours of tutoring)              [Dkt. No.       27-2]. Moreover,             the fact that A.H.

                                                    -5-
did not avail herself of all the relief obtained does not affect

    Plaintiff's counsel's success in obtaining that relief. There is

no precedent that supports denying Plaintiff's counsel fees for

its      work      on     this     basis. 3      Thus,          Defendant's             objection      is

overruled.

        Second, Defendant objects to the Magistrate Judge's failure

to      address         its     argument       that        Plaintiff           should      be      denied

reimbursement           of $17.00        for    faxing      a    due process            complaint      to

OSSE on August 2,               2010.    Plaintiff did not address this argument

in     her      summary         judgment       papers,          nor     in      her      response      to

Defendant's Objections.

        Significantly,            the    Court      finds        that        Plaintiff       counsel's

filings indicate they are also seeking this fee in its entirety

from OSSE in the Moore case.                     See Pls.'            Response to Ct.'s Order

of March 29,            2013,    Ex.    1,   at 27     (seeking $17.00 for "Facsimile

compaint        [sic]     to Carmela Edmunds/OSSE" on August 2,                             2010,     the

identical        entry        sought    in   this     case) .         [ Dkt.    No.     2 5-1] .   Thus,

Plaintiff's        request        is    duplicative          and      should       be    denied.      See

Report       and   Recommendation,             at     16     (denying          a   time      entry     as




3
  The Court concurs with Judge Robinson's conclusion that the
analysis in E. M. v. Marriott Hospitality Pub. Chartered High
Sch., 541 F. Supp. 2d 395 (D.D.C. 2008), is inapplicable to the
very different facts and procedural history of this case.
                               -6-
duplicative). Defendant's objection regarding the $17.00 fax fee

is sustained.

        Third,         Defendant              argues      that        the         Magistrate            Judge

inappropriately             permitted           fees     for     three           time     entries        that

reflect work done on issues unrelated to the provision of FAPE

for the 2008-2009 school year.                         Those entries are:                 1)    a May 11,

2010    entry for           . 42 hours,          described as             "Discussion with Kevin

Cater,        educational advocate,               RE the status of the case and the•

result of the last meeting and what the team decided;" 2) a June

8,    2010 entry for .17 hours, described as "Phone call to parent

to check status of student and whether there were any issues of

concern with the student or school that needed to be addressed;"

and     3)     a     July    14,     2010        entry    for        .5        hours,     described        as

"Conference           and        discussion        with        the        parent        regarding         the

withdrawal of the complaint due to newly discovered issues that

were not brought in the initial complaint." Def.'s Cross-Motion,

Ex. 4, at 5, 7 [Dkt. No. 27-3, at 28, 30].

        The Court finds that the entries demonstrate a "sufficient

temporal proximity" to                    the    underlying proceeding,                   particularly

because these entries predate the settlement agreement in this

case.        Jones    v.    Dist.        of    Columbia,       859        F.    Supp.     2d     149,     156

(D.D.C.        2012).       It     was        perfectly    appropriate              for        counsel     to

consult with Plaintiff and others about the status of the claim
                                                   -7-
while it was pending. Thus,                   Defendant's objection to these three

time entries is overruled.

        Fourth,         Defendant        argues          that         the        Magistrate             Judge

inappropriately permitted fees for two time entries that reflect

clerical work.           Those entries are:              1)        a portion of the December

8,     2009,    entry for        . 58   hours,      described as             "Drafted letter to

parent,        prepared file        jacket,        and disseminated file information

to various member           [sic]       of the legal team;" and 2)                          an April 23,

2010,     entry for       .58 hours,          described as "At the request of the

attorney,       drafted letter to parent re New Attorney Introduction

and status        update."        Def.' s     Cross-Motion,            Ex.       4,    at    1,    3    [ Dkt.

No. 27-3, at 24, 26].

        The Court        finds     that billing for                 time     spent      communicating

with clients        is    not     clerical         and is          appropriate.          See      Parks    v.

Dist.     of     Columbia,        895    F.    Supp.          2d     124,    134        (D.D.C.         2012)

(finding        that      fees     related          to     client           communications               were

reasonable        and     allowable);         Rapu       v.        Dist.    of        Columbia         Public

Schools,       793 F.     Supp.    2d 419       (D.D.C.        2011)        (same).         In addition,

the    Court     finds    the     amount      of time billed for                      these tasks was

reasonable.

        Defendant        argues     that      Magistrate            Judge     Robinson            lacked     a

basis for concluding that                   fees    for the December 8,                     2009,       entry

were    reasonable,        because       the       entry      does     not       specify          how   much

                                                   -8-
    time was spent on client correspondence and how much was spent

    on two           clerical      tasks.   The     Court   notes     that    the     total      amount

    Plaintiff will recover for that entry is                            less than a third of

    the amount it initially sought -- only $22.62. 4 The Court finds

    this amount reasonable.                 See Fox v. Vice,          131 S.       Ct.    2205,    2216

        ( 2 011)    ("The essential goal in shifting fees                    (to either party)

    is to do rough justice,                   not to achieve auditing perfection.                      So

    trial          courts    may    take    into    account     their    overall         sense    of    a

    suit,          and may    use    estimates       in   calculating        and    allocating         an

    attorney's          time.") .     Thus,    Defendant's       objections         to these time

    entries are overruled.

    IV.       CONCLUSION

               For     the      reasons       set     forth     above,       the         Report      and

    Recommendation of January 17,                    2014     [Dkt.   No.    32]    is adopted in

    part,          Plaintiff's Motion for Summary Judgment                    [Dkt.      No.   26]     is

    granted in part and denied in part, and Defendant's Cross-Motion

    for Summary Judgment [Dkt. No. 27] is granted in part and denied

    in part.

    4
·     Plaintiff originally sought $75.40 for this entry. The billed
    rate, $130, was reduced,to 75% of the Laffey matrix, and then an
    additional 20% reduction was applied because Plaintiff failed to
    provide any information about the time-biller in question.
    Report and Recommendation, at 15. In addition, the entry was
    reduced by half because Plaintiff failed to refute the argument
    that the entry reflected work done on the general complaint,
    only half of which applied to Potomac. Id. at 18-19. Defendant
    did not object to either of those findings.
                                   -9-
     An Order shall accompany this Memorandum Opinion.




February 25, 2014



Copies to: attorneys on record via ECF




                              -10-